DETAILED ACTION
REASONS FOR ALLOWANCE
The claim amendment filed on 05/05/2022 with Request for Continued Examination filed on 05/31/2022 was entered with pending Claims 1 -20. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
determining, by the device, that the second vehicle is within the cone of impact in the subset of video frames based on determining whether a center point associated with the second vehicle is within the cone of impact, wherein the center point associated with the second vehicle is separate from the vanishing point; -2-PATENT U.S. Patent Application No. 17/001,139 Attorney Docket No. 20200223
Claims 2-7 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 8 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
determine that the second vehicle is within the cone of impact in the subset of video frames based on the bounding box based on determining whether a center point associated with the second vehicle is within the cone of impact, wherein the center point associated with the second vehicle is separate from the vanishing point; 
Claims 9-14 are dependent upon Claim 8 and are therefore allowable.

Independent Claim 15 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
determine that the second vehicle is within the cone of impact in the subset of video frames based on determining whether a center point associated with the second vehicle is within the cone of impact, wherein the center point associated with the second vehicle is separate from the vanishing point; 
Claims 16-20 are dependent upon Claim 15 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667